As filed with the Securities and Exchange Commission on December 7, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05339) Concorde Fund, Inc. (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) (972)-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 9/30/2012 Date of reporting period:9/30/2012 Item 1. Reports to Stockholders. A NO-LOAD MUTUAL FUND ANNUAL REPORT Dated September 30, 2012 November 14, 2012 Dear Shareholders, We are pleased to present the Annual report of Concorde Funds, Inc. for the fiscal year ended September 30, 2012. Concorde Value Fund Concorde Value Fund, managed by Concorde Investment Management, produced a net return of 23.77% for the fiscal year ending September 30, 2012.During the second half of the fiscal year the Fund outperformed the Russell 2000, Lipper Multi-cap index and NASDAQ as some of the growth companies, which are overweighed in those indexes, suffered a pullback and the Fund’s defensive positioning was beneficial.In the first half of the fiscal year, however, the indexes which had larger components of growth type stocks performed somewhat better than the Fund. Annualized Annualized 6 Months* Full Fiscal Year* 5 Years Ending* 10 Years Ending* April 2012-Sept 2012 Oct 2011-Sept 2012 Sept 2012 Sept 2012 Concorde Value Fund 1.98% 23.77% -4.46% 3.68% S&P 500 3.43% 30.20% 1.05% 8.01% Russell 3000 Value Total Return 4.03% 31.05% -0.72% 8.28% Russell 2000 Total Return 1.60% 31.91% 2.21% 10.17% Lipper Multi-Cap Value 1.27% 28.89% -1.30% 7.29% NASDAQ National Composite 0.77% 29.04% 3.35% 10.61% * Source – Morningstar, Inc.; US Bancorp Fund Services, LLC Performance followed a persistent upward trend during the year except for a two month period during the fiscal third quarter (April-June) and November 2011.Relative performance was better during the last half of the year, particularly enhanced by the third quarter record during the April-May sell-off.As described below, gains were consistent over most industry sectors although individual stock performance was varied. Sectors which contributed the largest gains included consumer cyclical, consumer defensive and healthcare.Gains in those groups also exceeded modestly the advances in the respective broad based index sectors.The Fund had two large holdings in consumer defensive, General Mills and A-B Inbev.Both companies benefitted from both their continued steady business progress on the worldwide stage and investor’s increasing desire for dividend paying securities which have displayed the ability to weather economic uncertainty.Both companies increased their annual dividends during the year.In the consumer cyclical area, the Fund has several holdings which contributed varying positive returns.Lowes Companies, a long Fund holding, increased over 50% for the year as investors perceived a stabilizing domestic housing market and recognized the potential of a business that has weathered a severe residential recession over five years while maintaining good profitability and cash flow.Hanesbrands and Walt Disney Co., both strong leaders in their respective markets, also posted gains with Disney stock also up greater than 50% for the year.In healthcare, all fund positions had gains with a wide variety of performance.Johnson & Johnson contributed the smallest at around 10% including dividends as the company attempts to emerge from manufacturing quality problems over the past two years.We believe that this resolution along with good results in other areas should lead to better stock performance in the future.Abbott Labs and Quest Diagnostics rose meaningfully as business progressed and investors anticipated the splitting of Abbott to occur near year end and the demographic windfall that should assist both companies.HCA Holdings advanced greater than 50% as investor concern over healthcare laws abated and business results were good. The two industry groups which included positions with any negative performance for the year were Utilities and Energy.The only holding in the utilities sector, Exelon, fell approximately 10% for the year including dividends.The stock price has struggled with concerns over earnings pressure that will likely persist over the next 2-3 years as a result of lower natural gas prices and the integration of the Constellation Group, a large retail utility operation.We believe the long term value of the low cost generating assets in the wholesale division are not being recognized even as the short term issues persist and plan to hold the position for now.In the Energy group, Conoco Philips contributed a modest total return loss for the year as the company spun off the chemicals and downstream business, which we sold.The remaining pure exploration and production company had modest results as a result primarily of weaker commodity pricing.We believe the intrinsic value of the remaining business is undervalued.Other Energy holdings which posted good positive performance for the year included Canadian Oil Sands which increased their dividend, Devon Energy and ExxonMobil.A new holding, Kinder Morgan Inc., contributed a modest gain in a partial year and should generate an increasing dividend over the next several years.Poseidon Concepts, a smaller Canadian energy service company, also rose from our purchase price and has a meaningful monthly dividend. The Financial Services group, with two large holdings, rose significantly as Aon PLC and Travelers Companies both gains in excess of 25%.Both of these companies are beginning to benefit both from a firming property and casualty pricing environment and a more constructive business environment worldwide.We expect the trend toward better pricing in particular to persist and believe there is a meaningful gap between the current stock prices and their intrinsic value.All of the positions in Technology rose, although combined the sector performance lagged their respective index sectors.All of the Fund’s holdings, Agilent Technologies, EMC, Microsoft and Oracle are leaders in at least parts of their business offerings and we believe have the research and financial capacity to maintain those positions.Their commitment to spending aggressively in development and maintaining technologic leads are critical in their industry segments.Revenue trends will follow overall business activity worldwide. The last sector to review, Industrials, contributed positive performance; however, individual stock progress varied widely.CAE, Inc., and Waste Management had the smallest gains.Both have made positive, yet modest progress after the recession ended in 2009.We believe both are good holds but will need improved activity in the U.S. (Waste Management) and North America and internationally (CAE) for results to accelerate.Among the remaining names, Deere & Co., Union Pacific, Fiserv and UPS all rose as business results increased and investors continued to recognize not only this progress but the future potential of these industry leaders. 2 Given the defensive bias of the Fund and the stocks held in the Fund, the solid 23.77% performance for the fiscal year was a continuation of the recovery in market performance, which has generally been underway in the broader markets since the market bottom in early 2009.The performance has been, to some extent, in spite of slow US economic growth, a complex US political environment and concerns of contagion effects of the problems in the Eurozone markets.We believe that current market valuations of the Fund’s holdings already reflect the most likely consequences of the macro backdrop and are therefore reasonable, and companies in the Fund’s investment holdings have a solid longer term outlook.We will continue to manage the fund with an eye to capital preservation during the current transitory environment as uncertainties surrounding legislative initiatives for tax policy and monetary policy will create a volatile period for equities. Thank you for your continued support.We will continue to strive for the highest professional standards of performance and stewardship in the management of the Value Fund. Best regards, Gary B. Wood, Ph.D. President 3 Concorde Value Fund Performance Comparison 9/30/2012 Value of $10,000 Invested on 9/30/2002 NOTE: The Russell 3000 Value Index measures the performance of the Russell 3000 Index companies with lower price-to-book ratios and lower forecasted growth values.The S&P 500 consists of 500 selected stocks, most of which are listed on the New York Stock Exchange.It is a widely recognized unmanaged index of stock prices.Past performance is not predictive of future performance.The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 CONCORDE VALUE FUND PORTFOLIO HOLDINGS BY SECTOR September 30, 2012 The portfolio’s holdings and allocations are subject to change.The percentages are of net assets as of September 30, 2012. 5 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES September 30, 2012 Fair Percent of Shares Value Net Assets COMMON STOCKS - 92.19% AMUSEMENT & THEME PARKS The Walt Disney Co. $ % BREAKFAST CEREAL MANUFACTURING General Mills, Inc. BREWERIES Anheuser Busch InBev NV - ADR (b) CLOTHING ACCESSORIES STORES Hanesbrands, Inc. (a) COMPUTER STORAGE DEVICE MANUFACTURING EMC Corp. (a) CRUDE PETROLEUM & NATURAL GAS EXTRACTION Canadian Oil Sands Ltd. (c) Devon Energy Corp. DATA PROCESSING Fiserv, Inc. (a) DIRECT LIFE INSURANCE CARRIERS Aon Corp. (c) DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS Travelers Companies, Inc. FARM MACHINERY & EQUIPMENT MANUFACTURING Deere & Co. GENERAL MEDICAL & SURGICAL HOSPITALS HCA Holdings, Inc. HOME CENTERS Lowe’s Companies, Inc. INSTRUMENT MANUFACTURING FOR MEASURING Agilent Technologies, Inc. LINE-HAUL RAILROADS Union Pacific Corp. LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. MEDICAL LABORATORIES Quest Diagnostics, Inc. The accompanying notes are an integral part of these financial statements. 6 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) September 30, 2012 Fair Percent of Shares Value Net Assets COMMON STOCKS (continued) MOTOR VEHICLE STEERING & SUSPENSION COMPONENTS MANUFACTURING Titan International, Inc. $ % NATURAL GAS DISTRIBUTION Kinder Morgan, Inc. NUCLEAR ELECTRIC POWER GENERATION Exelon Corp. PETROLEUM REFINERIES ConocoPhillips Exxon Mobil Corp. PHARMACEUTICAL PREPARATION MANUFACTURING Abbott Laboratories Johnson & Johnson POTASH, SODA, & BORATE MINERAL MINING Potash Corp. Saskatchewan - ADR (b) SERVICE INDUSTRY MACHINERY MANUFACTURING CAE, Inc. (c) SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. SOLID WASTE LANDFILL Waste Management, Inc. SUPPORT ACTIVITIES FOR OIL & GAS OPERATIONS Poseidon Concepts Corp. (c) WOOD KITCHEN CABINET & COUNTERTOP MANUFACTURING Fortune Brands Home & Security, Inc. (a) TOTAL COMMON STOCKS (Cost $7,064,289) The accompanying notes are an integral part of these financial statements. 7 CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES (continued) September 30, 2012 Fair Percent of Shares Value Net Assets SHORT-TERM INVESTMENTS - 8.02% Fidelity Institutional Money Market - Select Class, 0.11% (d) $ % First American Prime Obligations Fund - Class Y, 0.00% (d) The STIC Prime Portfolio - Institutional Class, 0.09% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $884,593) Total Investments (Cost $7,948,882) - 100.21% Liabilities in Excess of Other Assets - (0.21)% ) -0.21 TOTAL NET ASSETS - 100.00% $ % Notes: ADR American Depository Receipt (a) Presently non-income producing. (b) Foreign issued security listed directly on a U.S. securities exchange. (c) Foreign issued security traded over-the-counter in the U.S. (d) Rate shown is the 7-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 8 CONCORDE VALUE FUND STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 ASSETS Investments in securities, at fair value (cost $7,948,882) $ Cash Receivables Dividends Interest 66 Prepaid expense Other asset TOTAL ASSETS LIABILITIES Investment advisory fee payable Accrued expenses TOTAL LIABILITIES NET ASSETS $ Composition of Net Assets: Net capital paid in on shares of capital stock $ Accumulated net investment income Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ Capital shares outstanding Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 9 CONCORDE VALUE FUND STATEMENT OF OPERATIONS For the Year Ended September 30, 2012 Investment income Dividends (net of foreign withholding taxes of $8,794) $ Interest Total investment income Expenses Investment advisory fees (Note 5) Administration fees Fund accounting fees Professional fees Transfer agent fees Printing, postage and delivery Other expenses Custodian fees Directors fees Federal and state registration fees Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) FROM INVESTMENTS Net realized loss from investments in securities ) Net increase in unrealized appreciation on investments in securities NET REALIZED AND UNREALIZED GAIN FROM INVESTMENTS NET INCREASEIN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 10 CONCORDE VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended Sept. 30, 2012 Sept. 30, 2011 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment income (loss) $ $ ) Net realized gain (loss) from investments ) Net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS — NET (Note 3) ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year (including accumulated net investment income of $20,358 and $0, respectively) $ $ The accompanying notes are an integral part of these financial statements. 11 CONCORDE VALUE FUND FINANCIAL HIGHLIGHTS Year ended September 30, PER SHARE DATA(1): Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) ) Total income (loss) from investment operations ) ) ) Less distributions: Distributions from net investment income — Distributions from net realized gains — — — ) ) Total distributions — — — ) ) Net asset value, end of year $ TOTAL RETURN % %) % %) %) RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (in thousands) $ Ratio of expenses to average net assets % Ratio of net investment income (loss) to average net assets % %) %) %) % Portfolio turnover rate 19
